*230The opinion was delivered
Per Curiam.
— The court charged, that where a guarantor, after the failure of the principal, promises to pay the debt, this is an admission of his liability, and a waiver of any delay by the creditor, and entitles the creditor to recover.
This is substantially correct, as the case of Barclay v. Weaver, 19 State R. 396, shows. The principle is, that the diligence required of the creditor is not part of the contract, but a duty imposed by the law on such a relation; and the promise by the guarantor, is an admission that there has been no such want of diligence as is prejudicial to his interests. The requisition of diligence is imposed for the benefit of the guarantor, and of course he may waive it, or bind himself by admitting its fulfilment.
Judgment affirmed.